
	
		I
		111th CONGRESS
		1st Session
		H. R. 96
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Conaway
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the maximum reduction in estate tax value for farmland and other special use
		  property, to restore and increase the estate tax deduction for family-owned
		  business interests, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Family-Owned Farms and Small
			 Businesses Act of 2009.
		2.Increase in
			 maximum reduction in estate tax value for farmland and other special use
			 property under 2032A
			(a)In
			 generalSubsection (a) of
			 section 2032A of the Internal Revenue Code of 1986 (relating to valuation of
			 certain farm, etc., real property) is amended—
				(1)by striking
			 $750,000 each place it appears and inserting
			 $1,850,000,
				(2)by striking
			 after 1998 in paragraph (3) and inserting after
			 2010, and
				(3)by striking
			 1997 in paragraph (3)(B) and inserting
			 2009.
				(b)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after December 31, 2009.
			3.Restoration of,
			 and increase in, deduction for family-owned business interests
			(a)RestorationSubsection (j) of section 2057 of the
			 Internal Revenue Code of 1986 (relating to termination) is amended to read as
			 follows:
				
					(j)Application of
				sectionThis section—
						(1)shall not apply to estates of decedents
				dying after December 31, 2003, and before January 1, 2010, but
						(2)shall apply to
				estates of decedents dying after December 31,
				2009.
						.
			(b)Increase
				(1)In
			 generalSubsection (a) of
			 section 2057 of such Code is amended—
					(A)by striking
			 $675,000 in paragraph (2) and inserting
			 $2,000,000, and
					(B)by striking
			 paragraph (3).
					(2)Cost-of-living
			 adjustmentSubsection (a) of section 2057 of such Code is amended
			 by adding at the end the following new paragraph:
					
						(3)Cost-of-living
				adjustmentIn the case of any
				decedent dying in a calendar year after 2010, the $2,000,000 amount in
				paragraph (2) shall be increased by an amount equal to—
							(A)such dollar amount,
				multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
							If any
				amount as adjusted under the preceding sentence is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000..
				(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after December 31, 2009.
			
